      Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 1 of 30



UNITED STATES DISTRICT COURT                       USDCSDNY
SOUTHERN DISTRICT OF NEW YORK                      DOCUMENT
----------------------------------- x              ELECTRONICALLY FILED
ALEXANDER PROUT,                                   DOC #: _ _~<-+-:~+-h...,­
                                                   DATE FILED:-+-+--'--...__,,_.__.,_.
       Plaintiff,
                                                  18 Civ. 260          (JSR)
                -v-
                                                          OPINION
ANNE C. VLADECK and VLADECK,
RASKIN & CLARK, P.C.,


       Defendants.
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

     Before the Court is the motion of defendants Anne C.

Vladeck and Vladeck, Raskin & Clark, P.C.       ("VRC")     for summary

judgment on the legal malpractice claim of plaintiff Alexander

Prout. ECF No. 118. After receiving full briefing from each

side, the Court held oral argument on March 19, 2019.              In a

"bottom-line" Order issued on March 26, 2019, ECF No.              140, the

Court denied defendants' motion in its entirety. This Opinion

sets forth the reasons for the Court's ruling.

                          Factual Background

     Except where otherwise noted, the following facts,                either

undisputed or, where disputed, taken most favorably to the non-

movant plaintiff, are taken from the parties' Rule 56.l

Statements and Counterstatements:
      Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 2 of 30



     From 2003 to 2012, plaintiff Alexander Prout served as CEO

of Invesco Japan. Plaintiff's Response to Defendants' Local Rule

56.1 Statement of Material and Undisputed Facts           ~    2 ("Prout 56.1

Counterstatement"), ECF No. 130. In September 2012, Prout was

succeeded by Alexander Sato, and from September 2012 to August

2013, Prout served as Chairman of Invesco Japan.              Id.    ~~   3,    6.

Thereafter, Prout served as Managing Director and Regional Head

of Business for Invesco Asia-Pacific. Id.        ~   9.

     During his time at Invesco, Prout reported to Andrew Lo,

InV€sco's Senior Managing Director of Asia Pacific.                 Id.   ~    11. Lo

had a reputation for creating a hostile work environment, and

Prout testified that Lo once yelled at him on a telephone call

prior to the events described below.      Id.   ~~   13-15. Lo also

conducted Prout's annual performance review, and in 2013, Lo

gave Prout a performance rating of "Needs Improvement I

Developing" in the "Overall Performance Category," as well as in

several other categories. See ECF No. 119, Ex. K, at 3-6, 8-10.

Lo also made positive comments, however,        including that Prout

"has strong competencies," "is a senior executive with

substantial regional & global experience," and "is a strong

business driver." Id. at 9.

     In April 2014,   Prout heard a rumor that Sato had purchased

a $4,000 bottle of wine for a senior executive at a Japanese


                                    2
      Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 3 of 30



Bank. Prout 56.1 Counterstatement         ~    28. Concerned that Sato's

conduct may have violated various laws and internal rules, Prout

reported the rumor to Asha Balachandra, Head of Legal for

Invesco Asia Pacific. Id.     ~~   29-31. Balachandra advised Prout to

report the rumor through Invesco's anonymous whistleblower

hotline because otherwise "Lo woulds[---] on [Prout's] head."

Prout Dep. 43:22-25, ECF No. 119, Ex. C. Prout did not use the

hotline but instead told Lo and warned Lo about the consequences

of Sato's gift. Prout 56.1 Counterstatement           ~~    35-40. Prout

testified that Lo's response was, in substance, "so what." Prout

Dep. 46:11-13. On May 2, 2014, Balachandra followed up with

Prout, and Invesco initiated an internal investigation into

Sato. Prout 56.1 Counterstatement         ~~   42, 45-46.

     Soon after, on May 13, 2014, Prout introduced himself via

email to defendant Anne Vladeck. ECF No. 119, Ex. P, at 3. Prout

informed Vladeck that he was "currently considering career

options" and "would like to discuss my current circumstances I

situation and understand my options." Id. Vladeck responded on

May 15 that she "would be happy to talk to" Prout. Id. at 2.

Prout replied on May 26 that he was "in active consideration of

leaving Invesco" and had "had an ethical disagreement with my

boss and no longer feel comfortable working at the firm." Id.

Prout also said   h~   was "in discussions with another firm." Id.


                                      3
           Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 4 of 30



          Toward the end of May 2014, Prout's daughter Chessy was

sexually assaulted at the St. Paul's School in New Hampshire.

Prout 56.l Counterstatement         ~   60. Prout stayed in the United

States through the end of June 2014 to take care of his family,

id.   ~    61, and at the end of June, he traveled to Hong Kong at

Lo's request for an internal meeting,              id.       ~    65. Once Prout

arrived in Hong Kong, however, Lo canceled the meeting,

ostensibly because the report that Prout had prepared for the

meeting contained formatting errors. Id.                 ~       69. Prout testified

that Lo yelled at him and that when Prout updated Lo on his

family situation, Lo responded: "I certainly hope Chessy learns

better judgment in the future." Prout Dep. 114:18-20.

          Shortly thereafter, Prout emailed Vladeck: "SOS from HK.

Need your advice.            . Pls also send retainer agreement." ECF

No. 119, Ex. Q, at 2. On July 3, 2014, Prout executed an

engagement letter with Vladeck "regarding an exit strategy with

Invesco." ECF No. 119, Ex. T. After Prout attempted

unsuccessfully to personally negotiate a severance package with

Invesco, Prout 56.l Counterstatement           ~    83, Vladeck, on August 4,

2014, emailed individuals at Invesco to advise them that VRC

represented Prout regarding "his claims of, inter alia,

retaliation for raising concerns about potentially unlawful

conduct; retaliation for taking family leave; and claims


                                         4
            Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 5 of 30



relating to the inappropriate conduct of his immediate

supervisor," id.              <JI   84.

           In mid-August 2014, Prout requested Family and Medical

Leave Act       ("FMLA")            leave to take care of his family, which

Invesco approved through October 31, 2014. Id.                          <JI<JI   94-96. A few

weeks before Prout was scheduled to come back to work, he was

notified that he should report to Invesco's Atlanta headquarters

when he returned. Id.                     <JI   99. When Prout reported on November 3,

2014, however, he was informed by Invesco that he had "two

options:       (1)   resign and receive approximately $1.13 million in

compensation, stock vesting, and dividends; or (2) be fired for

cause and receive approximately $71,000 in compensation." Id.

<JI<JI   100-01. After consulting with Vladeck, Prout chose to let

Invesco's offer expire, and he was terminated effective November

20, 2014. Id.        <JI<JI   107-08. Prout testified that Vladeck told him,

in substance: "Alex, don't settle.                          I'll get you everything that

Invesco owes you and in addition Invesco will pay my legal

fees." Prout Dep. 167:4-6.

          On December 2, 2014, Prout met with attorneys at VRC to

discuss potential claims against Invesco. Prout 56.1

Counterstatement              <JI   109. Vladeck's notes from the meeting contain

references to the Dodd-Frank Wall Street Reform and Consumer

Protection Act           ("Dodd-Frank"), the Sarbanes-Oxley Act                      ("SOX"),


                                                        5
      Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 6 of 30



and the Foreign Corrupt Practices Act       ("FCPA"), ECF No. 131,

Ex. 14, at 5, and VRC's billing records from that day indicate

that one of the firm's clerks "researched venue issues under

FCPA, Dodd Frank, and Sarbanes Oxley," ECF No. 119, Ex. EE, at

3. VRC did not file a SOX claim on behalf of Prout, and on May

2, 2015, 180 days after Prout's termination, any SOX claim that

Prout might have had expired. Plaintiff's Local Rule 56.l(b)

Statement of Additional Material Facts i         80 ("Prout 56.1

Statement"), ECF No. 129; 29 C.F.R. § 1980.103(d).

     In the fall of 2015, Prout started a new job with Morgan

Stanley ("MS"). Prout 56.1 Counterstatement i         142. On October

24, 2016, Prout informed VRC that MS had initiated an

investigation into whether Prout had improperly retained

proprietary documents from Invesco.      Id. i    143. Prout conceded to

VRC that he had retained Invesco documents without authorization

after his employment there ended. Id. i      148. On October 26,

2016, Prout met with his superior and compliance investigators

at MS, and during the meeting he denied having hard copies of

the relevant documents at his office. Id. i i 154, 157. Although

Prout previously did have hard copies of the documents at his

office, he had removed them when he first learned of the

investigation, and he subsequently destroyed them at MS's

direction. Prout Dep. 237:15-238:19.


                                    6
        Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 7 of 30



       On October 30, 2016, Prout emailed VRC to summarize his

meeting at MS, and the next day, VRC responded that "[o]ur

timing has become more complicated because of these events."

Prout 56.1 Counterstatement           ~~   155, 160. Specifically, although

Prout had a potential claim against Invesco for non-willful

violation of the FMLA, and the two-year statute of limitations

on that claim was set to expire the following week,                id.   ~   164,

VRC warned Prout that if he filed his claim now, "there was a

substantial risk that Invesco would assert counterclaims against

Prout relating to his theft of the proprietary information and

documents," id.    ~    165. VRC also warned Prout that such

counterclaims could reveal information that might cause MS to

terminate Prout,       id.   ~   166, and that if Prout sought a tolling

agreement with Invesco,           Invesco might pre-emptively sue him, id.

~~   170-71. Based on VRC's advice, Prout chose not to pursue a

non-willful FMLA claim against Invesco. Id.             ~   180.

            On June 27, 2017, Prout terminated VRC as his counsel

and retained Sanford Heisler Sharp, LLP ("Sanford Heisler") -

also his counsel in the instant malpractice action - to

represent him in connection with his claims against Invesco.                    Id.

~    186. On August 11, 2017, Sanford Heisler sent Invesco's

counsel a letter "set[ting] forth the basis for Prout's claims

of FMLA retaliation, whistleblower retaliation, and wrongful


                                            7
      Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 8 of 30



termination." Id.       ~   188   (internal quotations and citations

omitted). In October 2017,          Prout and Invesco agreed to submit to

mediation,   id.   ~   192, and on November 7, 2017, Prout settled all

outstanding claims against Invesco for $1.75 million, id.                 ~    204.

                              Procedural Background

     On January 11, 2018, Prout filed the instant malpractice

action against VRC. ECF No. 1. In his Second Amended Complaint

("SAC"), Prout brought a legal malpractice claim based on VRC's

failure to file Prout's SOX and non-willful FMLA claims within

the statutes of limitations. ECF No. 32, at           ~   124. Prout also

brought a claim for breach of fiduciary duty.             Id.   ~~   127-30.

     VRC moved to dismiss the SAC, ECF Nos. 15, 23, 37, and to

disqualify Sanford Heisler as Prout's counsel, ECF No. 18. In an

Opinion and Order filed on June 11, 2018, the Court granted

VRC's motion to dismiss Prout's breach of fiduciary duty claim,

but it denied VRC's motion to dismiss Prout's FMLA- and SOX-

based malpractice claims, and it also denied VRC's motion to

disqualify Sanford Heisler. ECF No. 44, at 52.

     In holding that Prout had plausibly alleged malpractice,

the Court concluded, first,          that the SAC ·"adequately support[ed]

the claim that defendants were negligent in their representation

of Prout because they let the statutes of limitations pass on

his claim for non-willful retaliation under the FMLA and for


                                         8
      Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 9 of 30



retaliation under SOX." Id. at 21. Next, the Court held that the

SAC adequately pled proximate causation because,        inter alia, the

SAC plausibly alleged that Prout would have had viable non-

wil l ful FMLA and SOX claims had'it not been for VRC's

negligence. See id. at 26-29, 32-38. Finally, the Court held

that the SAC adequately pled damages because Prout alleged that

VRC initially told him his claims were worth $3 million, and

this value was reduced by the lapsed statute of limitations. Id.

at 40-42.

     VRC moved for reconsideration, arguing that the Court had

not properly analyzed Prout's allegations of proximate causation

because, VRC argued, a party that settles can recover for legal

malpractice only where the settlement was "effectively compelled

by the mistakes of counsel." ECF No. 47, at 5. VRC argued that

the Court incorrectly applied the law by requiring only that

Prout show that he could have settled his entire case for more

in the absence of VRC's negligence.      Id. at 6. The Court denied

VRC's motion, and it clarified that the relevant question was

whether VRC's "negligence caused Prout to suffer a loss relating

to his non-willful FMLA and SOX claims." ECF No.        67, at 7

(emphasis added). Given that the claims were time barred, the

Court held, Prout was "effectively compelled" to settle them on

any interpretation. Id. at 6-7.


                                    9
     Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 10 of 30



     On July 9, VRC brought a third-party action for

contribution against Sanford Heisler, which negotiated Prout's

settlement with Invesco, and Steven J. Kelly, who represented

Prout in a lawsuit arising out of his daughter's sexual assault.

ECF No.    48. The third-party defendants moved to dismiss, ECF

Nos. 70,   74, and the Court granted the motions, ECF No.         96.   1



     Finally, on August 17, VRC filed an Amended Answer2 to the

SAC with counterclaims for breach of contract, quantum meruit,

and a charging lien. ECF No.    80. Prout moved to dismiss the

charging lien counterclaim to the extent that it exceeded the

amount that VRC claimed in quantum meruit, ECF No.           88, and the

Court granted the motion, ECF. No.       100. On September 5, Prout

filed an answer to VRC's counterclaims. ECF No.        91.

     Now before the Court is VRC's motion for summary judgment.

ECF No. 118. VRC argues that:     (1)   Prout cannot establish that


1 The Court initially dismissed VRC's claims against both third-
party defendants with prejudice. ECF No 96, at 34. However, VRC
moved for reconsideration on the grounds that the Court had
found that it lacked personal jurisdiction over Kelly, and that
the dismissal as to Kelly therefore should have been without
prejudice. ECF No. 101. The Court granted VRC's mqtion, and
VRC's claim against Kelly accordingly was dismissed without
prejudice. ECF No. 108.

2 VRC's initial Answer was filed on June 25, 2018. ECF No. 45.
However, Prout filed a motion to strike portions of the Answer,
ECF No. 55, which the Court granted in part and denied in part,
ECF No. 79.



                                   10
     Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 11 of 30



VRC was negligent in letting the statute of limitations lapse on

his SOX and non-willful FMLA claims, see Memorandum of Law

Submitted in Support of Defendants' Motion for Summary Judgment,

Dismissing Plaintiff's Second Amended Complaint 3-10 ("VRC SJ

Mem."), ECF No. 121;   (2)   Prout cannot demonstrate that he would

have prevailed on either of his time-barred claims, see id. at

11-20; and (3)   Prout cannot prove actual and ascertainable

damages, see id. at 20-25. Prout opposes. Plaintiff's Memorandum

of Law in Opposition to Defendants' Motion for Summary Judgment

("Prout SJ Opp."), ECF No. 128.

     As noted above, this Court held oral argument on March 19,

2019, and it issued a "bottom-line" Order on March 26, 2019, in

which it denied defendants' motion in its entirety. ECF No. 140.

This Opinion sets forth the reasons for the Court's ruling.

                                Analysis

I.   Standard of Review

     Under Rule S6(a) of the Federal Rules of Civil Procedure, a

"court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law." "The movant

bears the burden of demonstrating the absence of a genuine

dispute of fact, and, to award summary judgment, the court must

be able to find after drawing all reasonable inferences in favor


                                   11
      Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 12 of 30



of a non-movant that no reasonable trier of fact could find in

favor of that party." Palmer/Kane LLC v. Rosen Book Works LLC,

204 F. Supp. 3d 565, 568       (S.D.N.Y. 2016).3

      "A legal malpractice claim under New York law contains

three elements:    (1)    the negligence of the attorney;    (2)

proximate cause; and (3) damages. To establish the elements of

proximate cause and damages, a plaintiff must show that but for

the defendant's negligence, he or she would have prevailed in

the underlying action or would not have sustained any damages.

For defendants in a legal malpractice action to succeed on a

motion for summary judgment, evidence must be presented

establishing that the plaintiff is unable to prove at least one

of these essential elements of a malpractice cause of action."

Allianz Ins. Co. v. Lerner, 416 F.3d 109, 118         (2d Cir. 2005).

II.   Whether VRC Was Negligent

       "In order to establish negligence in a legal malpractice

case, a plaintiff must allege that the attorney's conduct fell

below the ordinary and reasonable skill and knowledge commonly

possessed by a    ~ember    of the profession." Kirk v. Heppt, 532 F.

Supp. 2d 586, 592        (S.D.N.Y. 2008). "Generally, an attorney may




3 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                      12
     Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 13 of 30



only be held liable for ignorance of the rules of practice,

failure to comply with conditions precedent to suit, or for his

neglect to prosecute or defend an action." Achtman v. Kirby,

Mclnerney & Squire, LLP,      464 F.3d 328,   337   (2d Cir. 2006). The

"selection of one among several reasonable courses of action

does not constitute malpractice." Rosner v.         Paley, 481 N.E.2d

553, 554    (N.Y.   1985).

     A. Prout' s SOX Claim

     VRC argues that Prout cannot establish negligence based on

VRC's failure to bring Prout's SOX claim within the statute of

limitations. See VRC SJ Mem.      4-6. First, VRC argues that "Prout

never wanted to be perceived as a whistleblower," and that

"Prout's comments to Vladeck during the early stages of          [VRC's]

representation left Vladeck with the distinct impression that

Prout viewed filing a whistle blower claim as a          'nonstarter.'"

Id. at 4. Second, VRC argues that it always believed "that

Prout's    'whistleblower'   retaliation claim, to the extent he even

had one and ever wanted to sue, could be pursued to equal if not

greater effect via      [Dodd-Frank], which had a six-year statute of

limitations." Id. at 5. Although the Supreme Court ultimately

held in Digital Realty Trust,      Inc. v. Somers that Dodd-Frank

does not cover internal whistleblowers like Prout,          138 S. Ct.

767, 772-73    (2018), VRC argues that "numerous district courts


                                    13
         Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 14 of 30



within the Second Circuit and elsewhere had" come to the

opposite conclusion at the time VRC chose not to prosecute

Prout's SOX claim, VRC SJ Mem. 5. As such, VRC argues,             it was

reasonable to pursue only the Dodd-Frank claim.           Id. at 6.

      Beginning with VRC's argument that Prout never wanted to be

perceived as a whistleblower,        the Court finds that there is

ample evidence to the contrary. For example, shortly before the

statute of limitations expired-on his SOX claim, Prout sent an

email to VRC in      whic~   he wrote: "Someone recently asked me 'how

I   liked throwing away my career for a bottle of wine'                     I

would do it again in a heartbeat." ECF No. 131, Ex. 13.

Furthermore, when asked at his deposition whether he had told

"Vladeck that      [he] did not want to assert a whistle blower

claim," Prout responded "absolutely not," and that he "wouldn't

hesitate at all to pursue this." Prout Dep.           101:14-19, 102:19-

20. Prout's willingness to be perceived as a whistleblower is

further supported by an August 4, 2014 email that Vladeck sent

to Invesco, in which she stated that VRC represented Prout

regarding "his claims of,        inter alia,   retaliation for raising

concerns about potentially unlawful conduct." ECF No. 119,

Ex. X.    Indeed, VRC's 30(b) (6) witness, Valdi Licul, more or less

conceded that this language referred to whistleblower activity.

VRC Dep. 104:14-16, 20-24, ECF No. 119, Ex. D.


                                       14
     Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 15 of 30



    Moving to VRC's contention that it reasonably chose to

pursue a Dodd-Frank claim rather than a SOX claim, the Court

finds that VRC has not demonstrated the absence of a triable

issue. Even if some courts had held as of May 2015 that Dodd-

Frank covered internal whistleblowers like Prout, it was

nevertheless the case that "Prout's Dodd-Frank claim rested on

shaky grounds" because of inter-Circuit disagreement. Prout v.

Vladeck, 316 F. Supp. 3d 784, 805 (S.D.N.Y. 2018). Moreover,

Prout's expert, Edward Mazurek, opined in his report that VRC's

strategy was unreasonable and that, "[p]articularly where the

state of the law with respect to some claims is unsettled,         it is

important to preserve those claims that are on the strongest

legal footing." Mazurek Rep. 7-8, ECF No. 131, Ex. 11. These are

genuine disputes to resolve at trial, and they preclude the

Court from granting summary judgment for VRC on the issue of

whether its handling of Prout's SOX claim was negligent.

     B. Prout's Non-Willful FMLA Claim

     VRC also argues that Prout cannot establish negligence

based on VRC's failure to bring Prout's non-willful FMLA claim

within the statute of limitations. See VRC SJ Mem. 6-10. VRC

contends that it was "preparing to file an action against

Invesco within the two-year statute of limitations for non-

willful FMLA claims," but that it learned on the eve of the


                                   15
     Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 16 of 30



filing deadline that "Prout's then-employer, Morgan Stanley, had

launched an investigation into whether he had improperly

retained proprietary information and documents from Invesco

following his termination." Id. at 7. During this investigation,

VRC argues,   Prout admitted to retaining proprietary information,

and he "provided answers that were deceitful,       if not outright

false." Id.

     VRC argues that it immediately convened a phone call with

Prout when it learned this information, and that it "explained

all the possible 'pros   a~d   cons' of commencing an action against

Invesco or seeking a tolling agreement from Invesco before the

non-willful FMLA limitations period expired." Id. at 8. VRC

"recommended against commencing suit or seeking a tolling

agreement, citing the substantial risk that Invesco would

counterclaim (in the event of a lawsuit) or sue Prout first             (if

presented with a tolling agreement)." Id. VRC also cautioned

that MS might fire Prout if it learned that he had not been

truthful during their investigation. Id.

     VRC states that it advised Prout that he would retain a

viable willful FMLA claim even if he did not pursue his non-

will ful FMLA claim, and it "made clear to Prout that [VRC]         [was]

ready to request a tolling agreement from Invesco or commence a

lawsuit against Invesco before the two-year statute of


                                   16
      Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 17 of 30



limitations expired,    if Prout chose either of those options."

Id. at 9. However, VRC argues, Prout chose to defer litigation

against Invesco because he was worried about the risk of losing

his job at MS.   Id. at 10. Given the risks that Prout faced if he

pursued his non-willful FMLA claim, VRC concludes, it was

reasonable to let the statute of limitations expire.         Id.

     The Court agrees that if this were the whole story, VRC

would be entitled to summary judgment on the issue of whether it

negligently handled Prout's non-willful FMLA claim.         Prout argues

that the costs of adverse action by Invesco did not outweigh the

benefits of filing his non-willful FMLA claim or seeking a

tolling agreement,   see Prout SJ Opp. 11, but this is a classic

question of strategy, and the "selection of Dne among several

reasonable courses of action does not constitute malpractice."

Rosner,   481 N.E.2d at 554. Prout also argues that VRC was

unprepared to file a complaint against Invesco, and that VRC was

negligent for failing to review the documents at issue in the MS

investigation,   Prout SJ Opp. 11, but he does not offer enough

evidence to create a triable issue on either of these points.

     The Court must deny VRC summary judgment, however, because

its recounting above is not the whole story. As Prout explains,

after VRC's initial settlement negotiations with Invesco failed

in November 2014, VRC waited to reengage Invesco until October


                                    17
     Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 18 of 30



20, 2016, two weeks before the statute of limitations expired on

Prout's non-willful FMLA claim. Prout SJ Opp. 6. Furthermore,

Prout lists nearly thirty occasions between January 4, 2015 and

October 18, 2016 on which he "prodded Defendants to reengage

Invesco," to no avail.   Id. at 6-7. On September 19, 2016, for

example, Prout told VRC: "I am concerned about SOL for our case

and how to proceed to reach conclusion with Invesco." ECF

No. 131, Ex.   64, at 3. And on October 6, he wrote: "Checking in

to see if you were able to connect with Invesco. Pls let me know

what the plan is to avoid the SOL issue should Invesco respond

negatively. Are you ready and have capacity to keep this on

track or should [I] prepare back up plan?" ECF No. 131, Ex.             68.

When VRC finally contacted Invesco, it was unable to resolve

Prout's claims, and shortly thereafter, Prout informed VRC that

MS had opened its investigation. Prout 56.l       Statement~~    122,

125. It was only at this juncture, days before the statute of

limitations was set to expire on Prout's non-willful FMLA claim,

that VRC advised Prout to let the claim lapse.

     With the history fleshed out to include the above evidence

of unresponsiveness and delay, the Court finds that there is a

genuine dispute as to whether VRC's conduct fell within the

range of "reasonable courses of action" that would immunize it

from malpractice liability. Rosner,      481 N.E.2d at 554. A


                                   18
       Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 19 of 30



 reasonable jury could agree with Prout's expert's opinion that

 "it was unreasonable for Defendants to wait until the fall of

 2016 to take the first steps towards re-engaging with Invesco

 and possibly initiating a lawsuit based on Mr. Prout's FMLA

 claims." Mazurek Rep.    9; see Bonilla v. Abbott,     493 N.Y.S.2d

 592, 594   (2d Dep't 1985)    (concluding that a reasonably jury

 could find legal malpractice defendants were negligent in

 handling of wrongful death action because defendants "fail [ed]

 to proceed promptly,    for no apparent reason, thereby risking and

 ultimately forfeiting the rights and interests of" decedent's

 beneficiaries) .

       For these reasons, the Court denied summary judgment for

 VRC on the issue of whether it negligently handled Prout's non-

 willful FMLA claim.

III.   Whether Prout Lost Meritorious Claims

       "In order to demonstrate proximate cause,        [a] plaintiff

 must establish that but for the attorney's negligence,          [the]

 plaintiff would have prevailed in the matter in question or

 would not have sustained any ascertainable damages." Schwartz v.

 Olshan Grundman Frome & Rosenzweig, 753 N.Y.S.2d 482,          486 (1st

 Dep't 2003). "A plaintiff claiming legal malpractice must meet a

 case within a case requirement, and must demonstrate that a

 reasonable fact-finder       [in this case] could conclude that a


                                      19
      Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 20 of 30



reasonable fact-finder in the underlying suit would have arrived

at a different result but for the attorney's negligence." Schutz

v. Kagan Lubic Lepper Finkelstein & Gold, LLP, No.               12 Civ.    9459

(PAE) , 2013 WL 3 3 5 7 9 21 , at * 6 ( S . D. N . Y. July 2, 2013) , a ff' d,

552 F. App'x 79     (2d Cir. 2014).

     A. Prout' s SOX Cl.aim

     "Section 806 of SOX provides whistleblower protection for

employees of publicly traded [companies]. To succeed in making a

prima facie case under this provision, an employee must prove by

a preponderance of the evidence that            (1) she engaged in

protected activity;       (2)   the employer knew that she engaged in

the protected activity;         ( 3) she suf f erect an unfavorable

personnel action; and (4)         the protected activity was a

contributing factor in the unfavorable action." Prout, 316 F.

Supp. 3d at 803.

      VRC argues that Prout would not have prevailed on a SOX

claim "because (1)      Prout's admissions during his deposition show

that he did not engage in protected activity; and (2)                even if he

did, there is no evidence to demonstrate that the alleged

protected activity was a contributing factor in Invesco's

subsequent termination of Prout's employment." VRC SJ Mem. 11.

      With respect to protected activity, VRC argues that SOX

protects only those who report what they reasonably believe to


                                        20
      Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 21 of 30



be violations of federal law.     Id. at 12. In the SAC, Prout

alleges that he believed Sato's gift of a $4,000 bottle of wine

constituted an FCPA violation. SAC '      69. But, VRC argues, Prout

testified in his deposition that "he believed Sato's alleged

conduct may have violated Invesco's own rules and internal

guidelines, as well    [as] the rules and regulations of Japan when

it comes to client entertainment." VRC SJ Mem. 12         (internal

quotations and citation omitted). Because Prout sought only to

report violations of foreign law, VRC argues, his activity was

not protected under SOX. Id. at 13.

     On the issue of causation, VRC argues that Prout cannot

establish that Invesco retaliated against him for reporting

Sato's gift.   Id. at 14. VRC claims that Balachandra's alleged

comment that Lo would "s[---] on [Prout's] head" - in addition

to being hearsay - is only "a stray remark," and VRC contends

that "Prout has failed to produce any evidence that Balachandra

played any role in the decision to terminate Prout's

employment." Id. at 14-15 (internal quotations and citation

omitted) .

     Furthermore, VRC argues, despite his allegation that "Lo

grew increasingly hostile towards Prout almost immediately after

he reported" Sato's gift, SAC i      73, "Prout admitted during his

deposition that his relationship with Lo had been strained for


                                    21
         Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 22 of 30



at least several months prior to the conversation during which

Prout allegedly made his complaint to Lo." VRC SJ Mem. 15

(emphasis omitted). VRC argues that Lo had previously demoted

Prout and given Prout a poor performance review, and it argues

that      notwithstanding Prout's confrontation with Lo in June

2014 - Prout acknowledged that Lo had a reputation for temper

tantrums.     Id. at 16. Finally, VRC argues that there is no

evidence that Invesco had a negative reaction to Prout's reports

given that Invesco quickly commenced and completed its own

internal investigation of the matter.          Id. at 17. "Without

evidence of retaliatory animus," VRC concludes, "Prout is left

to rely on temporal proximity alone," and Prout was terminated

nearly seven months after reporting to Balachandra and Lo.             Id.

at 18.

       Beginning with VRC's argument that Prout did not engage in

protected activity, there is ample evidence in the record that

Prout believed he was reporting an FPCA violation. Before he

even retained VRC,      Prout emailed Vladeck: "Potential FCPA and

local Japan regs violations are swept under the rug and I am

placed to the sidelines." ECF No. 119, Ex. Q, at 2. Furthermore,

Vladeck's notes from a July 14, 2014 meeting with Prout

reference "an FCPA issue." ECF No.          119, Ex. U, at 3. And in an

August 2, 2017 email to Sanford Heisler that summarized VRC's


                                       22
     Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 23 of 30



representation of Prout, Vladeck wrote that Prout had initially

said that Sato "bragg[ed] about buying an expensive wine outside

the FCPA guidelines." ECF No. 131, Ex. 43, at 2. Even Invesco

stated, in a September 7, 2017 letter to Sanford Heisler, that

it understood Prout to be raising an FCPA violation. ECF

No. 119, Ex. ZZ, at 2. Given this evidence, the Court finds that

there is a triable issue as to whether Prout believed he was

reporting a violation of federal law.

    Moving to causation, the Court need not wade into the

parties' debate over the relevance and admissibility of

Balachandra's graphic (albeit metaphoric) comment to Prout.

Instead, Prout's testimony regarding Lo's reaction to the report

of Sato's gift - along with the temporal proximity of Prout's

termination to the report - is sufficient to create a triable

issue as to retaliation. In his declaration in opposition to

summary judgment, Prout concedes that he and Lo did not always

get along, but he states that their prior disagreements "were

always professional and short-lived." Prout Deel.        ~   16, ECF

No. 131, Ex. 6. After Prout reported Sato's gift, however, his

relationship with Lo "changed quickly and dramatically." Id. Lo

"became cold and stopped speaking to" Prout, and when Prout

"tried to initiate conversations about work or even engage in




                                   23
     Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 24 of 30



small talk,   [Lo] would glare at [Prout] or respond in just one

or two words." Id.

     Prout reported Sato's gift to Lo in May 2014, and Prout was

out of the office from late May to late June.       Prout SJ Opp. 18.

When Prout returned to Hong Kong at Lo's request for an internal

meeting, Prout testified that Lo's first interaction with him

was to yell that "the f[------]     format on this report is not

correct." Prout Dep. 112:16-17. Prout stated in his declaration

that "[t]his was the first time that [Lo] had ever cursed at

[him] or spoken to [him]    in such a tone," Prout Deel.      ~   21, and

Prout also testified that when he subsequently updated Lo on his

family situation, Lo responded that he "hope[d] Chessy learns

better judgment in the future," Prout Dep. 114:18-20.

     Based on the above evidence of Lo's sudden dissatisfaction

with Prout, a reasonable jury could find that Prout's report of

Sato's gift motivated the decision to terminate him. Moreover,

while it is true that Lo gave Prout a performance rating of

"Needs Improvement I Developing" in the "Overall Performance

Category," as well as in several other categories, see ECF

No. 119, Ex. K, at 3-6, 8-10,    it is also true that Lo made

positive comments,   including that Prout "has strong

competencies," "is a senior executive with substantial regional

& global experience," and "is a strong business driver," id. at


                                   24
       Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 25 of 30



9. Even if Prout's performance record was checkered, this does

not preclude him from showing retaliation under SOX. Instead,

Prout "need only establish that whistleblower retaliation was a

contributing factor to [his] termination," Feldman-Boland v.

Stanley, No. 15-cv-6698, 2016 WL 3826285, at *3 (S.D.N.Y. July

13, 2016), not that it was the sole factor.

      The conclusion that Prout has created a triable issue as to

retaliation is bolstered by the temporal proximity of Prout's

termination and his reporting of the gift. Contrary to VRC's

calculation, Prout was terminated six months, not seven months,

after he reported the gift to Lo. See Prout 56.1 Statement

~~   12, 16, 19 (reported in early May 2014); id.       ~   56 (was

notified of his termination on November 3, 2014). Furthermore,

Prout has put forth evidence that Lo intended to fire him months

earlier, see ECF No. 131, Ex. 21, at 3, and even the six-month

period does not account for the time that Prout was out of the

office between late May and late June, or the FMLA leave that he

took between August and October. Finally, as Prout notes, even

if six months were the relevant period, the Second Circuit has

found retaliation based on longer lapses. See Espinal v. Goord,

558 F.3d 119, 129 (2d Cir. 2009)          ("the passage of only six

months between the dismissal of [the plaintiff's] lawsuit" -

which had been filed one year prior - "and an allegedly


                                     25
     Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 26 of 30



retaliatory beating by officers, one of whom .          . was a

defendant in the prior lawsuit,     is sufficient to support an

inference of a causal connection" between the beating and the

plaintiff's protected activity); Grant v. Bethlehem Steel Corp.,

622 F.2d 43, 45-46 (2d Cir. 1980)       (passage of eight months

between protected activity and disfavored treatment gave rise to

an inference of retaliation) .

     For these reasons, the Court denied summary judgment to VRC

on the issue of whether Prout's SOX claim would have been

meritorious.

     B. Prout's Non-Willful FMLA Claim

     "To establish a prima facie case of FMLA retaliation, a

plaintiff must establish that 1) he exercised rights protected

under the FMLA; 2) he was qualified for his position; 3) he

suffered an adverse employment action; and 4)       the adverse

employment action occurred under circumstances giving rise to an

inference of retaliatory intent." Graziadio v. Culinary Inst. of

Am., 817 F.3d 415, 429 (2d Cir. 2016).

     VRC argues that Prout would not have prevailed on a non-

willful FMLA claim because he cannot establish retaliatory

intent. VRC SJ Mem. 19. As noted above, VRC argues that, "[b]y

the time Prout went on FMLA leave in August 2014, his career

path at Invesco was on a decidedly downward trajectory." Id.


                                   26
     Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 27 of 30



Furthermore, VRC argues that "Prout had effectively stopped

coming to work before he went out on FMLA leave." Id. at 20. And

finally, VRC contends, "Prout cannot prove that the legitimate,

nondiscriminatory reason Invesco proffered for termination (poor

performance) was pretextual, or even that Prout's taking FMLA

leave was a factor ih Invesco's decision to terminate his

employment." Id.

     As Prout explains, however, VRC's "own papers contradict

[its] argument that Prout has no viable FMLA claim." Prout SJ

Opp. 20. Specifically, VRC "admit[s] to advising Prout not only

that his FMLA claim was viable, but that it was so strong that

he should waive a non-willful claim and rely on a willful one."

Id. And VRC's moving papers concede that defendants "advised

Prout that it was their opinion that his FMLA retaliation claim

could remain viable for another year under the statute of

limitations for a willful claim." Id.      (quoting VRC SJ Mem.    9)

     Furthermore, there is evidence in the record to support

each element of Prout's non-willful FMLA claim. As Prout notes,

there is no question that he engaged in protected activity by

taking approved FMLA leave. Id. at 21. And it is clear that he

suffered adverse employment action given that he was fired the

day he returned.   Id. Finally, even Vladeck acknowledged during

her deposition that Prout's firing was "retaliatory" and that


                                   27
      Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 28 of 30



the FMLA gave Prout "real recourse." Vladeck Dep. 166:14-22, ECF

No. 119, Ex.   F.

      Based on this evidence, the Court has no trouble concluding

that Prout has created a triable issue as to retaliation, and

summary judgment on the viability of his non-willful FMLA claim

is accordingly unwarranted.

IV.   Whether Prout Suffered Actual and Ascertainable Damages

      "A plaintiff who brings a legal malpractice claim must show

that he or she suffered actual and ascertainable damages."

Schutz, 2013 WL 3357921, at *7. "Mere speculation about a loss

resulting from an attorney's poor performance is insufficient to

sustain a prima facie case of legal malpractice." Antokol &

Coffin v. Myers,    819 N.Y.S.2d 303, 306 (3d Dep't 2006).

      VRC argues that "Prout's theory of damages is based on the

allegation that the 'loss' of his SOX claim and non-willful FMLA

retaliation claim cost him 'substantial leverage'             in settlement

negotiations with Invesco and 'effectively compelled' him to

settle 'for considerably less money' than he otherwise would

have." VRC SJ Mem. 21    (quoting SAC        ~~   120-21). VRC rejects this
                              .          .
theory and argues that "Prout admitted during his deposition

that, after he retained Sanford Heisler, he chose to settle with

Invesco because he was 'fatigued'                 . and just wanted to 'move

on.'" Id.   (citation omitted). Furthermore, VRC contends, Prout


                                    28
     Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 29 of 30



"failed to pursue any discovery from Invesco during the course

of this litigation," and, as a result, "there is no evidence in

the record to support the allegation that Prout could have

extracted a larger settlement from Invesco if his non-willful

FMLA and/or SOX claim had remained viable." Id. at 22. Instead,

VRC argues, Invesco had myriad defenses to Prout's claims aside

        .
from their being time barred. Id. at 23-24.
                                 ~-




     Prout responds that he "was effectively compelled to settle

his lapsed FMLA and SOX claims because             these claims had no

value." Prout SJ Opp. 22. Prout argues that Vladeck told him she

would "get [him] everything that Invesco owe [d]       [him] and in

addition Invesco [would] pay [her] legal fee," and he argues

that he "understood, based on his discussions with Vladeck, that

this amount would equal $3 to 4 million - or $1.25 to $2.25

million [more] than he ultimately received." Id. at 23. While

VRC argues that Prout settled all his claims because of

"fatigue," Prout responds that he was effectively compelled to

settle only his non-willful FMLA and SOX claims.        Id. at 23-24.

Furthermore, Prout argues, although Invesco asserted other

defenses, "the fact that alternative explanations may exist for

Invesco's resistance to paying a larger sum does not undercut

that the expiration of the statute of limitations was one of

them, nor that a jury could infer that it was the dispositive


                                   29
      Case 1:18-cv-00260-JSR Document 144 Filed 04/15/19 Page 30 of 30



one." Id. at 24. Finally, Prout cites Mazurek's opinion that "it

was critical to maintain as many viable claims as possible to

maximize         leverage." Id.   (quoting Mazurek Rep. 7).

     The Court agrees that Prout has raised a triable issue as

to damages.   It is irrelevant whether Prout chose to settle his

remaining viable claims because he was "fatigued." Instead, his

damages are measured by the loss in value of his time-barred

claims. As this Court previously explained, "[f]or purposes of

alleging damages, the relevant question is .            whether Prout

would have been better off if he had pursued all four of his

claims, rather than pursuing only two." Prout v. Vladeck, 319 F.

Supp. 3d 741, 746 (S.D.N.Y. 2018). Mazurek's opinion, Prout's

testimony, and common sense all suggest that the answer is yes,

and this is enough for a reasonable Jury to find that Prout

suffered damages.

                               Conclusion

     In sum, the Court concludes that Prout has created a

triable issue as to each element of his malpractice claim. For

these reasons, the Court, in its Order of March 26, 2019, denied

VRC's motion for summary judgment in its entirety.

     SO ORDERED.

Dated:     New York, NY
           April /~ 2019                     ~~U.S.D.J.
                                    30
